DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is in response to the Application filed on January 15, 2018 in which claims 1-16 are presented for examination.

Election/Restrictions
Applicant's election with traverse of Species 1, Figures 1-4 in the reply filed on January 20, 2020 is acknowledged.  The traversal is on the ground(s) that all claims 1-16 read on elected species. In this regard, all claims are either directed to an embodiment having a variable or adjustable force applied to the electric membrane, or otherwise don’t specify whether the force is constant or variable/adjustable (and thus are generic)..  This is not found persuasive because each species has its own mutual exclusive characteristics, (e.g. Species 2 does not require a force transfer pin).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 16: the means for controlling comprising: means for selecting a mode; means for increasing a value for a selected mode; means for decreasing a value for a .

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 3, “controllable setting” is believed to be in error for - -controllable settings- -.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the integrated panel tab" in lines 10-11 and again in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Which integrated panel tab is the applicant referring to?  
Claims 2-5 depends on claim 1 and are likewise indefinite.
Claim 4, recites the limitations, “the central tab toggles through a selection of modes, the modes comprising shade, sensitivity, delay, and work time; the upper tab increases a value for a selected mode; the lower tab decreases the value for the selected mode; the front tab selects a next mode; and the rear tab selects a previous mode.” However, it is unclear what the structural details of “toggles through” means with relation to that of the tabs.  How does a tab toggle through a selection of modes or increase or decrease a value?  Are the modes additional structural details?
Claim 8, recites the limitations, “the central tab toggles through a selection of modes, the modes comprising shade, sensitivity, delay, and work time; the upper tab increases a value for a selected mode; the lower tab decreases the value for the selected mode; the front tab selects a next mode; and the rear tab selects a previous mode.” However, it is unclear what the structural details of “toggles through” means with relation to that of the tabs.  How does a tab toggle through a selection of modes or increase or decrease a value?  Are the modes additional structural details?
Claim 16 recites, “the means for controlling comprising: means for selecting a mode; means for increasing a value for a selected mode; means for decreasing a value for a selected mode; means for selecting a previous mode; and means for selecting a next mode”.  The specification does not provide sufficient structure or description to define the means of the claims thus rendering the claim limitations indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (EP 3192480 A1).
Regarding Claim 6, Wu discloses of a helmet, comprising: a shell (via 10);
an integrated panel tab (via 11) formed by cutting a pattern into the shell, (see Figures 1a-b & 3);
an enclosure (via 101) located in an interior of the shell at a position corresponding to the integrated panel tab, (see Figures 1a-b & 3);
an electronic membrane (via 20) positioned within the enclosure, the electronic membrane being operatively coupled to the integrated panel tab, (see Figures 1a-b 7 3); and
a membrane force plate (via 102) located within the enclosure, the membrane force plate being operatively coupled to the electronic membrane, (Figures 1a-b and 3, [0021]-[0037].
Regarding Claim 12, Wu discloses the invention as claimed above. Further Wu discloses wherein screws (via 103) securing the enclosure to the shell.


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh (US PG Pub 2013/0340141).
Regarding Claim 14, Wu discloses of a helmet (see Figure 3), comprising: 
a shell (via 200); and 
 means for controlling (via 150) a helmet screen setting (via 210) by applying a force directly to a portion of the shell, [0025]-[0038]. 
Regarding Claim 15, Wu discloses the invention as claimed above. Further Wu discloses comprising:
an adjustable screen (see Figure 5, [0031] secured to the shell, the adjustable screen having a controllable setting, the controllable setting being controlled by the means for controlling (via 150) the helmet screen setting, [0025]-[0038].

Allowable Subject Matter
Claims 1-5 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 7-11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor in combination discloses the limitations of claim 1 and 6.  It is noted that the closest pieces of prior art Huh (US PG Pub 2013/0340141) and Matthews et al. (US PG Pub 2008/0060102), however, each fail to disclose an electronic membrane positioned within an enclosure; the enclosure also being located in an interior of the helmet shell at a position corresponding to the integrated panel tab which is cut by U-shaped slots in the shell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732